     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                        Page 1 of 31 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JSJ Investments Inc.,                                 §
                                                      §
        Plaintiff,                                    §
                                                      §
v.                                                    §
                                                        Civil Action No. ____________
                                                      §
Aftermaster, Inc.,                                    §
                                                      §
        Defendant.                                    §
                                                      §

                             DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        Defendant Aftermaster, Inc. (“Aftermaster” or “Defendant”) hereby removes this action

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 from the 95th Judicial District Court of Dallas

County, Texas, to the United States District Court for the Northern District of Texas, Dallas

Division. In support of this Notice of Removal, Aftermaster respectfully shows the Court as

follows:

                                              I.
                                      PROCEDURAL HISTORY

        1.       On December 27, 2019, Plaintiff JSJ Investments Inc. (“JSJ” or “Plaintiff”) filed

and served the Texas Secretary of State copies of its lawsuit against Aftermaster in Cause No.

DC-19-20517, styled JSJ Investments Inc. v. Aftermaster, Inc., pending in the 95th Judicial

District Court of Dallas County, Texas (the “State Court Proceedings”). 1

        2.       Defendant received a copy of Plaintiff’s Original Petition from the Texas

Secretary of State via certified mail on January 17, 2020.

1
  A true and correct copy of Plaintiff’s Original Petition in the State Court Proceedings is attached hereto as
EXHIBIT 1.



DEFENDANT’S NOTICE OF REMOVAL                                                                      PAGE 1 OF 5
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                 Page 2 of 31 PageID 2



                                           II.
                                  FACTUAL BACKGROUND

       3.       Plaintiff’s claims center around two convertible promissory notes dated April 4,

2019, and June 24, 2019, made by Aftermaster payable to the order of Plaintiff, each for

$77,000. Plaintiff claims that the notes are convertible into discounted shares of Aftermaster’s

common stock, and that any denial by Aftermaster of such a request by Plaintiff constitutes an

“Event of Default” as defined in the notes. Plaintiff claims that it made such a request under the

first note and that Aftermaster failed to timely issue the shares requested, placing it in default on

both notes.

       4.       Plaintiff asserts causes of action for breach of contract, promissory estoppel, and

attorneys’ fees per the terms of the notes. Pl’s Orig. Pet. at 5-7 (Ex. 1). Even though each note

was only for $77,000, Plaintiff seeks to recover “Compensatory damages of at least

$718,200.85” as well as pre-judgment interest, post-judgment interest, and attorneys’ fees. Id. at

7 (Ex. 1).

                                       III.
                    BASIS FOR REMOVAL: DIVERSITY JURISDICTION

       5.       This case is properly removed to this Court pursuant to 28 U.S.C. § 1441(b)

because the procedural requirements for removal under 28 U.S.C. § 1446 are satisfied, this Court

has original jurisdiction over Plaintiff’s cause of action under 28 U.S.C. § 1332(a), and

Plaintiff’s claims have not been made non-removable by statute. Pursuant to Section 1332(a),

federal district courts have original jurisdiction over civil actions where the amount in

controversy exceeds $75,000 and where the action is between citizens of different States. 28

U.S.C. § 1332(a).

       6.       There is complete diversity of citizenship between the parties to this lawsuit.

Specifically:


DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 2 OF 5
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                    Page 3 of 31 PageID 3



                      a. As indicated in Plaintiff’s Original Petition and the notes at issue, Plaintiff

                          is a Texas corporation with its principal place of business in Dallas

                          County, Texas.

                      b. Defendant Aftermaster is a Delaware corporation with its principal place

                          of business in Hollywood, California.

        7.         Additionally, the amount in controversy exceeds $75,000. As stated in Plaintiff’s

Original Petition, Plaintiff seeks “Compensatory damages of at least $718,200.85” as well as pre-

judgment interest, post-judgment interest, and attorneys’ fees. Pl’s Orig. Pet. at 7 (Ex. 1)

                                     IV.
              TIMELINESS OF REMOVAL AND NON-WAIVER OF DEFENSE

        8.         This removal is timely. Plaintiff filed its Original Petition on December 27, 2019,

and served the Texas Secretary of State that same day. The Texas Secretary of State is the

statutory agent for service of process. See TEX. CIV. PRAC. & REM. CODE § 17.044.

        9.         Defendant first was able to and did access a copy of Plaintiff’s Original Petition

online on December 31, 2019, but, as noted in paragraph 2 above, Defendant did not receive

process from the Texas Secretary of State until January 17, 2020.

        10.        This Notice of Removal was filed within 30 days of Aftermaster’s actual receipt

of process and is therefore timely under 28 U.S.C. § 1446(b). See Monterey Mushrooms, Inc. v.

Hall, 14 F. Supp. 2d 988, 991 (S.D. Tex. 1998) (“When service is effected on a statutory agent,

the removal period begins when the defendant actually receives the process, not when the

statutory agent receives process.”).

        11.        By removing this action to this Court, Aftermaster does not waive any defense

available to it.




DEFENDANT’S NOTICE OF REMOVAL                                                                PAGE 3 OF 5
        Case 3:20-cv-00244-K Document 1 Filed 01/30/20                            Page 4 of 31 PageID 4



                                              V.
                                ADDITIONAL PROCEDURAL MATTERS

           12.      The Dallas County District Court is located within the Northern District of Texas,

Dallas Division. Therefore, pursuant to 28 U.S.C. § 1441(a), venue is proper in this Court.

           13.      Pursuant to Local Rule LR 81.1(a), this Notice of Removal is accompanied by

and/or filed concurrently with the following documents:

                    a) a completed civil cover sheet;

                    b) a supplemental civil cover sheet;

                    c) a separately signed Certificate of Interested Persons (ECF No. 2);

                    d) a copy of the docket sheet in the state court action; 2

                    e) an index of all documents that clearly identifies each document and
                       indicates the date the document was filed in state court; 3 and

                    f) each document filed in the state court action. 4

           14.      Plaintiff has not named any other defendants in this lawsuit, and therefore there is

no need to obtain the consent of any other defendants.

           15.      No previous application has been made for the relief requested herein.

           16.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing of this Notice of Removal,

Aftermaster will file a separate Notice of Removal in the State Court Proceedings attaching a

copy of this Notice of Removal and will also provide written notification to Plaintiff of this

Notice of Removal.




2
 A true and correct copy of the docket sheet for Cause No. DC-19-20517 now pending in the 95th Judicial District
Court of Dallas County, Texas is attached hereto as EXHIBIT 2.
3
    The index of all documents filed in state court is attached hereto as EXHIBIT 3.
4
    A true and correct copy of each document filed in the state court action is attached hereto as EXHIBITS 4-7.



DEFENDANT’S NOTICE OF REMOVAL                                                                              PAGE 4 OF 5
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                   Page 5 of 31 PageID 5



                                               VI.
                                             PRAYER

       For the foregoing reasons, Defendant Aftermaster, Inc. prays that the U.S. District Court

for the Northern District of Texas, Dallas Division, accepts this Notice of Removal, that this

Court assume jurisdiction of this case, that this Court issue such further orders and processes as

may be necessary to bring before it all parties necessary for trial hereof, that Plaintiff take

nothing by way of his suit against Aftermaster, Inc., and for all other relief, at law or in equity, to

which Defendant Aftermaster, Inc. may be entitled.


Dated: January 30, 2020                 Respectfully submitted,



                                        /s/ James Leito
                                             James Leito
                                             State Bar No. 24054950
                                             james.leito@nortonrosefulbright.com
                                             Jordan Campbell
                                             State Bar No. 24087251
                                             jordan.campbell@nortonrosefulbright.com

                                        2200 Ross Avenue, Suite 3600
                                        Dallas, TX 75201-2784
                                        Telephone:   (214) 855-8000
                                        Facsimile:   (214) 855-8200

                                        Counsel for Defendant Aftermaster, Inc.


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 30th day of January, 2020, the foregoing document was served

on counsel of record in compliance with Rule 5 of the Federal Rules of Civil Procedure.



                                                    /s/ James Leito
                                                                       James Leito




DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 5 OF 5
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 6 of 31 PageID 6




          EXHIBIT 1
                                                                                                                                                                     FILED
                                                                                                                                                         DALLAS COUNTY
1   CIT
    C|T   SOS—ESERVE
          SOS_ESERVE                                                                                                                                    12/27/2019 2:55   PM
                 Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                                Page 7 of 31 PageID 7                        FELICIA PITRE
                                                                                                                                                         DISTRICT CLERK

                                                                                                                                        Chrlstl   Underwood
                                                                     DC_19_20517
                                                       CAUSE NO.

              JSJ   INVESTMENTS          INC.,                             §                             IN   THE DISTRICT COURT
                                                                           §
                       Plaintiff,                                          §
                                                                           §
              V.                                                           WOODOODWOODOODWOODWD
                                                                                                       d-95 JUDICIAL DISTRICT
                                                                           §
                                                                           §
              AFTERMASTER,          INC.,                                  §
                                                                           §
                       Defendant.                                          §                             DALLAS COUNTY, TEXAS

                                                 PLAINTIFF’S ORIGINAL PETITION

                       Plaintiff JSJ Investments Inc. (“Plaintiff’)
                                                      (“Plaintiff”) ﬁles this Original Petition against                                 Defendant


              Aftermaster, Inc. (“Defendant”) and respectfully shows the Court as follows:


                                                                     II
                                                                     I.

                                                       DISCOVERY CONTROL PLAN

                        1.     Plaintiff intends to conduct discovery                                under Level 2 of Texas Rule 0f
                                                                                                                                 of Civil


                                                                              of over $200,000.00 but not more
              Procedure 190.3. Plaintiff currently seeks only monetary relief 0f


              than $1,000,000.00.


                                                                     II.

                                                                  PARTIES

                       2.      Plaintiff JSJ Investments Inc. is a                                Texas corporation doing business in Dallas


              County, Texas.


                        3.     Defendant Aftermaster,       Inc. is a corporation,                       organized and existing under the laws


              0f the State 0f
              of           of Delaware.           Defendant Aftermaster,                           Inc. is required   by   statute to designate or
                                                                                                                                                0r


                                                                              of Texas. Defendant Aftermaster,
              maintain a registered agent for service of process in the State 0f


              Inc.’s   home ofﬁce   is   located at 6671   W.   Sunset B1Vd., Suite 1518, Hollywood,                             CA   90028. The


              Texas Secretary of State     is   the agent for service ofprocess                        on Defendant Aftermaster,
                                                                                                       0n                             Inc.   because


              Defendant Aftermaster,       Inc.   engages in business in Texas, does not maintain a regular place of




              PLAINTIFF’S ORIGINAL PETITION                                                                                                  PAGE   1
       Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                  Page 8 of 31 PageID 8



business in Texas, does not have a designated agent for service ofprocess in Texas, and this lawsuit


arises out      0f Defendant Aftermaster,        Inc. ’s business in Texas. In       accordance With TEX. CIV. PRAC.


& REM.      CODE       §§ 17.044      &   17.045, Defendant Aftermaster, Inc.          may be      served With process by


delivering      two    (2) copies     of the citation and Plaintiff’s Original Petition to the Texas Secretary 0f


State to be forwarded           on   t0   Defendant Aftermaster,        Inc.’s   home ofﬁce   at   6671   W.   Sunset B1Vd.,


Suite 1518, Hollywood,               CA 90028.

                                                             III.

                                                JURISDICTION AND VENUE

           4.          This lawsuit arises out 0f certain convertible promissory notes dated April                   4,   2019,


and June 24, 2019, made by Defendant payable                    to the order      0f Plaintiff. Each of the convertible


promissory notes contain a provision whereby Defendant consents t0 the jurisdiction of the courts


in   Texas and agrees not to assert any claim            that   it is   not subj ect to the jurisdiction of the courts in


Texas, that the suit       is   brought in an inconvenient forum, or that the venue of such               suit is   improper.


           5.          Each of the convertible promissory notes                   further provides Defendant waives


personal services ofprocess and consents t0 service ofprocess through certiﬁed mail or overnight


courier.


           6.          Plaintiff seeks     damages   in excess of the     minimum jurisdictional       limit   of this Court.


           7.          Venue    is   proper in Dallas County pursuant to TEX. CIV. PRAC.                  & REM.     CODE     §


15.002(a)(1) as a substantial part 0f the events giving rise to this claim occurred in Dallas County,


Texas. Speciﬁcally, Defendant contracted With Plaintiff, and the contract                       was performed        in   Whole

or in part      by   Plaintiff in Dallas County, Texas.


                                                             IV.
                                                 FACTUAL BACKGROUND

           8.          Plaintiff is a private investment        ﬁrm     that provides capital to     companies      that trade




PLAINTIFF’S ORIGINAL PETITION                                                                                         PAGE 2
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                   Page 9 of 31 PageID 9



on the OTC Markets. Plaintiff provides financing through convertible notes, which can be

converted at any time at Plaintiff’s option to common stock at a discounted conversion price as

defined by the convertible promissory notes.

        9.      Plaintiff provided financing to Defendant through an 12% Convertible Promissory

Note (the “First Note”), issued by Defendant to Plaintiff on or about April 4, 2019 (the “First

Note’s Issuance Date”), in the principal amount of $77,000.00, together with interest. The maturity

date of the Note is April 4, 2020.

        10.     Plaintiff subsequently provided financing to Defendant through a second 12%

Convertible Promissory Note (the “Second Note”) (collectively, the First Note and the Second

Note are the “Notes”). The Second Note was issued on or around June 24, 2019 (the “Second

Note’s Issuance Date”), in the principal amount of $77,000.00, together with interest. The maturity

date of the Second Note is June 24, 2020.

        11.     The Notes provide that 12% interest accrues from the date of issuance until the

Notes are paid or otherwise converted. This interest rate increases to 18% when an Event of

Default, as defined by the Notes, occurs (“Default Interest”). This increased interest rate is in effect

as long as the Event of Default continues.

        12.     At Plaintiff’s election, the Notes are convertible into discounted shares of

Defendant’s common stock. Shares are converted at a 40% discount to the lowest trading price

during the previous twenty (20) trading days to the date of Plaintiff’s conversion. Plaintiff may

convert the Notes any time on or after the 180th day following the Notes’ issuance dates.

        13.     In the First Note, Defendant agreed that it would issue shares in response to a

conversion notice issued by Plaintiff within two business of Plaintiff’s issuance of a conversion

notice. Defendant agreed that if it failed to timely issue shares responsive to a conversion notice,




PLAINTIFF’S ORIGINAL PETITION                                                                   PAGE 3
   Case 3:20-cv-00244-K Document 1 Filed 01/30/20                 Page 10 of 31 PageID 10



it would be in Default of Conversion beginning on the third business day following Plaintiff’s

issuance of the relevant conversion notice. In addition, a Default of Conversion is an Event of

Default, which entitles Plaintiff to declare the Default Amount due and owing

       14.     On or about October 22, 2019, Plaintiff issued a conversion notice (the “Conversion

Notice”) to Defendant in connection with the First Note, requesting the conversion of $25,000.00

in principal into 4,629,629 shares of Defendant’s common stock. The First Note required

Defendant to issue the shares requested by the Conversion Notice no later than October 24, 2019.

Defendant did not timely issue any shares in connection with the Conversion Notice, placing it in

Default of Conversion. The Default of Conversion constitutes an Event of Default, placing

Defendant in default under the First Note. As a result, Plaintiff was entitled to declare the Default

Amount due and payable.

       15.      As a result of Defendant triggering an Event of Default under the First Note,

Defendant is also in default under the Second Note. Under the Second Note, default by Defendant

on the First Note constitutes an Event of Default under the Second Note. When Defendant triggers

an Event of Default in connection with the Second Note, Plaintiff is entitled to declare the Default

Amount due and payable. By triggering of an Event of Default under the First Note, through its

Default of Conversion, Defendant has triggered an Event of Default under the Second Note.

       16.     Upon the occurrence of an Event of Default, such as a Default of Conversion,

Plaintiff had the right to demand immediate repayment of all amounts outstanding, including the

Default Amount. The Default Amount is calculated according to the terms of the Notes. The

Default Amount under the First Note is at least $549,955.80. The Default Amount under the

Second Note is at least $168,245.05.




PLAINTIFF’S ORIGINAL PETITION                                                                PAGE 4
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                  Page 11 of 31 PageID 11



         17.         By   a letter dated     November      8,   2019, Plaintiff notiﬁed Defendant that Defendant’s


failure to timely      comply With the Conversion Notice constituted an Event of Default. Under the

terms of the First Note and Second Note, Plaintiff was entitled t0 declare each 0f the Notes


immediately due and payable upon the occurrence of an Event 0f Default.                                  Plaintiff requested


immediate repayment of the             First   Note and the Second Note’s Default Amount,                  as calculated   by

the terms of each.         Plaintiff   demanded payment of the           full   Default   Amounts under       the Notes    by

November       15, 2019.     To   date,     Defendant has failed to remit any 0f the Default Amount balance t0

Plaintiff.



                                                                 V.
                                                    CAUSES 0F ACTION

Count   1:           Breach 0f Contract.

         18.         Plaintiff incorporates the allegations contained in paragraphs                  1   through 17 above


as if the    same were     restated in ﬁlll herein.


         19.         The First Note and the Second Note each             constitute a valid     and enforceable contract

between      Plaintiff,   on the one hand, and Defendant, on the                other.   Plaintiff, as a party to the First


Note and the Second Note,              is   a proper party to sue for breach of the First Note and the Second


Note.


        20.          Plaintiff has   performed      its   obligations under the First      Note and the Second Note.

        21.          Defendant has breached          its   obligations under the First       Note and the Second Note

by   failing to timely       comply with the Conversion Notice and by breaching another agreement

between the parties, respectively. Upon notiﬁcation 0f the Event 0f Default, Defendant has ﬁthher

breached     its   obligations under the First       Note and the Second Note            to remit to Plaintiff the Default


Amount due and owing under each.




PLAINTIFF’S ORIGINAL PETITION                                                                                       PAGE 5
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                       Page 12 of 31 PageID 12



          22.           Defendant’s breach of the First Note caused Plaintiff injury, and Plaintiff seeks


relief   of at   least $549,955.80, not including attorneys’ fees                   and   costs.   Defendant’s breach 0f the


Second Note caused Plaintiff injury, and Plaintiff seeks                    relief of at least $168,245.05, not including


attorneys’ fees         and   costs.


Count     2:            Promissorv Estoppel.

          23.           Plaintiff hereby incorporates the allegations contained in paragraphs                     1    through 22


above as       if the   same were       set forth in full herein.


          24.           Defendant promised Plaintiff that Defendant would timely comply With the


Conversion Notice and that Defendant would not default under any other agreement between


Plaintiff   and Defendant          in the First     Note and the Second Note,             respectively.     Defendant further


promised that       it   would pay       the Default   Amount under the        First   Note and the Second Note When            it




became due and owing.                  Plaintiff reasonably     and substantially relied 0n Defendant’s promises                to


Plaintiff” s detriment.         Defendant knew, or reasonably should have known, that Plaintiff would rely


0n Defendant’s promises                t0 adhere t0 the terms      of the   First   Note and the Second Note.            Injustice


can be avoided only by enforcing Defendant’s promises.


          25.           As   a result 0f Plaintiff’s detrimental reliance 0n Defendant’s promises under the


First Note, Plaintiff seeks relief             of   at least   $549,955.80, not including attorneys’ fees and costs.


As   a result of Plaintiff’s detrimental reliance on Defendant’s promises under the Second Note,


Plaintiff seeks relief of at least $168,245.05, not including attorneys” fees                        and   interest.



Count     3:            Attorneys’ Fees.


          26.           Plaintiff hereby incorporates the allegations contained in paragraphs                     1    through 25


above as       if the   same were       set forth in full herein.




PLAINTIFF’S ORIGINAL PETITION                                                                                             PAGE 6
   Case 3:20-cv-00244-K Document 1 Filed 01/30/20                              Page 13 of 31 PageID 13



          27.     Under the First Note and the Second Note,           Plaintiff is entitled to recover reasonable


and necessary attorneys’ fees incurred          in   enforcement of the First Note and the Second Note. As


a result 0f the actions of Defendant,      it   was necessary   for Plaintiff to retain the services of Hedrick


Kring,    PLLC,   to handle this dispute   among the parties.       Plaintiff, therefore, seeks a       recovery from


Defendant for the reasonable costs and attorneys” fees incurred as a result of Plaintiff’ s claims as


permitted by the First Note and the Second Note.


          28.     In addition, Plaintiff is entitled to recover      its   attorneys’ fees under Section 38.001,


et seq.   0f the Texas Civil Practice and Remedies Code.



                                           CONDITION‘SIIPERECEDENT


          29.     A11 conditions precedent to Plaintiff s claims for relief have been performed or have


occurred.


                                                         VII.
                                            REQUEST FOR RELIEF

          Plaintiff respectfully requests that this Court,         upon ﬁnal disposition of this         matter, enter


judgment against Defendant        for the following relief:


          (A)     Compensatory damages of at           least $718,200.85;



          (B)     Pre-judgment interest and post-judgment interest 0n             all   sums   at the   maximum rate

allowed by law;


          (C)     Plaintiff’s reasonable attorneys’         fees   and expenses incurred          in the ﬁling         and

prosecution of this action;


          (D)     A11 costs of court;


          (E)     Any and   all   costs and reasonable attorneys’ fees incurred in any                  and   all   related


appeals and collateral actions (if any); and




PLAINTIFF’S ORIGINAL PETITION                                                                                       PAGE 7
  Case 3:20-cv-00244-K Document 1 Filed 01/30/20                       Page 14 of 31 PageID 14



      (F)   Such other   relief to   which   this   Court deems Plaintiff is justly   entitled.


                                                          Respectfully submitted,


                                                          /s/ Mark A. Fritsche
                                                          Joshua L. Hedrick
                                                          Texas State Bar No. 24061 123
                                                          Mark A. Fritsche
                                                          Texas. State Bar No. 24100095


                                                          HEDRICK KRING, PLLC
                                                          1700 Paciﬁc Avenue, Suite 4650
                                                          Dallas, Texas 75201
                                                          Phone: (214) 880-9600
                                                          Fax:    (214) 481-1844
                                                          Josh@HedrickKring.com
                                                          Mark(aDHedrickKring.com


                                                          ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL PETITION                                                                     PAGE 8
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 15 of 31 PageID 15




           EXHIBIT 2
1/30/2020                                                                 Details
               Case 3:20-cv-00244-K Document 1 Filed 01/30/20                       Page 16 of 31 PageID 16




            Case Information

            DC-19-20517 | JSJ INVESTMENTS INC vs. AFTERMASTER INC

            Case Number                             Court                             Judicial Officer
            DC-19-20517                             95th District Court               EVANS, DAVID
            File Date                               Case Type                         Case Status
            12/27/2019                              CNTR CNSMR COM DEBT               OPEN




            Party

            PLAINTIFF                                                                 Active Attorneys 
            JSJ INVESTMENTS INC                                                       Lead Attorney
            Address                                                                   FRITSCHE, MARK A.
            1700 Pacific Ave.,                                                        Retained
            Suite 4650
            Dallas TX 75201




            DEFENDANT
            AFTERMASTER INC

            Address
            6671 W SUNSET BLVD STE 1518
            HOLLYWOOD CA 90028




            Events and Hearings



https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                       1/3
1/30/2020                                                                   Details
               Case 3:20-cv-00244-K Document 1 Filed 01/30/20                              Page 17 of 31 PageID 17
               12/27/2019 NEW CASE FILED (OCA) - CIVIL


               12/27/2019 ORIGINAL PETITION 


               ORIGINAL PETITION


               12/27/2019 ISSUE CITATION COMM OF INS OR SOS 


               ISSUE CITATION COMM OF INS OR SOS - AFTERMASTER, INC. - ESERVE


               12/31/2019 CITATION SOS/COI/COH/HAG 


               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               01/11/2020
               Comment
               AFTERMASTER, INC.


               01/07/2020 NOTE - ADMINISTRATOR 


               DWOP

                  Comment
                  Set for initial dismissal (service/default): March 26, 2020. Notice mailed to counsel.


               01/09/2020 RETURN OF SERVICE 


               EXECUTED CITATION - AFTERMASTER, INC.

                  Comment
                  EXECUTED CITATION - AFTERMASTER, INC.


               03/26/2020 DISMISSAL FOR WANT OF PROSECUTION 


               DWOP

               Judicial Officer
               EVANS, DAVID

               Hearing Time
               9:00 AM




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                              2/3
1/30/2020                                                                 Details
               Case 3:20-cv-00244-K Document 1 Filed 01/30/20                       Page 18 of 31 PageID 18

            Financial

            JSJ INVESTMENTS INC
                   Total Financial Assessment                                                           $304.00
                   Total Payments and Credits                                                           $304.00


              12/30/2019      Transaction Assessment                                                   $304.00

              12/30/2019      CREDIT CARD -                 Receipt # 87586-        JSJ INVESTMENTS   ($304.00)
                              TEXFILE (DC)                  2019-DCLK               INC




            Documents


               ORIGINAL PETITION
               ISSUE CITATION COMM OF INS OR SOS - AFTERMASTER, INC. - ESERVE
               DWOP
               EXECUTED CITATION - AFTERMASTER, INC.




https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0                                           3/3
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 19 of 31 PageID 19




           EXHIBIT 3
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                Page 20 of 31 PageID 20



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

JSJ Investments Inc.,                                              §
                                                                   §
          Plaintiff,                                               §
                                                                   §
v.                                                                 §
                                                                     Civil Action No. ___________
                                                                   §
Aftermaster, Inc.,                                                 §
                                                                   §
          Defendant.                                               §
                                                                   §

                                       INDEX OF STATE COURT FILINGS

                     Cause No. DC-19-20517; JSJ Investments Inc., v. Aftermaster, Inc.,
                         in the 95th Judicial District Court of Dallas County, Texas

                                           Date                             Description

                       1.       December 27, 2019                    Plaintiff’s Original Petition

                       2.       December 27, 2019                   Citation to Secretary of State

                       3.          January 7, 2020                       Notice of Hearing

                       4.          January 9, 2020                      Affidavit of Service

                       5.           January 2020 1                       Notice of Hearing




1
  This filing appears to be a refiling of the notice of hearing from January 7, 2020. However, it is listed a second
time on the docket after the January 9 filing. As such, its exact date of filing is unclear.

INDEX OF STATE COURT FILINGS                                                                                SOLO PAGE
Index of State Court Filings for Notice of Removal.docx/11402139
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 21 of 31 PageID 21




           EXHIBIT 4
FORM N0.         3534     CITATION                                                                                                                      ESERVE     (SOS)
THE STATE OF TEXAS
                                           Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                     Page 22 of 31 PageID 22
To:        AFTERMASTER INC                                                                                                                                                 CITATION
           BY SERVING THE SECRETARY OF STATE
           OFFICE OF THE SECRETARY OF STATE
           CITATIONS UNIT - P.O. BOX 12079                                                                                                          |
                                                                                                                                                                       No.:   DC-19-20517
           AUSTIN, TX, 78711                                                                                                                                    JSJ    INVESTMENTS INC
                                                                                                                                                                                 VS.
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written answer with                                 the                       AFTERMASTER INC
clerk who issued this citation by 10 o'clock a.m. 0f the Monday next following the expiration 0f twenty days                          after   you
were served this citation and petition, a default judgment may be taken against you.                                                                                          ISSUED
 Your answer should be addressed           t0 the clerk   of the 95th District Court      at   600 Commerce        Street, Dallas     Texas,                  ON THIS THE 318T DAY OF
 75202.
                                                                                                                                                                       DECEMBER, 2019
  Said    PLAINTIFF being JSJ INVESTMENTS INC

Filed in said Court 27th      day 0f December, 2019 against                                                                                         FELICIA PITRE
                                                                                                                                                    Clerk District Courts,
 AFTERMASTER INC                                                                                                                                    Dallas County, Texas

 For    suit, said suit   being numbered    DC-19-20517       the nature of which     demand    is   as follows:
                                                                                                                                                        By CARLENIA BOULIGNY, Deputy
 Suit   On CNTR CNSMR COM DEBT                   etc.

As shown on said petition a copy of which accompanies              this citation.   If this citation is not served,    it   shall   be returned     Attorney for   :   Plaintiff
unexecuted.                                                                                                                                             MARK A. FRITSCHE
                                                                                                                                                        HEDRICK KRING PLLC
WITNESS: FELICIA PITRE,             Clerk of the District Courts of Dallas, County Texas.                                                               1700 PACIFIC AVENUE
 Given under      my hand and the    Seal of said Court at ofﬁce     on   this the 31st   day of December, 2019                                         SUITE 4650
ATTEST: FELICIA PITRE                                                                                                                                   DALLAS TX        75201
                                                                                                      mulllmm                                           214-880-9600
                                                                                                     “‘dﬁﬂﬂy *9,
                                                                                                                                                        Mark@hedrickKring.com

                                                                                                                                                          DALLAS COUNTY
                                               CARLENIA BOULIGNY                                     '"memw                                                SERVICE FEES
                                                                                                                                                               NOT PhID
                                       Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                                     Page 23 of 31 PageID 23
                                                                                            OFFICER'S RETURN
                                                                                             FOR INDIVIDUALS
Cause N0. DC—l 9—205 17

Court N0: 95th District Court


Style:   JSJ   INVESTMENTS INC
Vs.
AFTERMASTER INC

          Received this Citation the                 day 0f                             ,
                                                                                            20              at                   o'clock.   Executed      at                                      ,
                                                                                                                                                                                                      Within the County 0f
                                                      ,
                                                          State       0f                    ,
                                                                                             0n the                            day 0f                            ,
                                                                                                                                                                     20              ,
                                                                                                                                                                                         at                    o'clock,   by
delivering t0 the within   named                                                                                 each in person, a copy 0f this Citation together With the accompanying copy 0f
Plaintiffs original petition, having ﬁrst indorsed    0n same the date 0f delivery.
                                                                                            —————————— 000000——————————

                                                                                          OFFICER'S RETURN
                                                                                         FOR CORPORATIONS
Received this Citation the                  day 0f                            ,
                                                                                   20     at         o'clock _.M.                          Executed      at                                   ,
                                                                                                                                                                                                  within the County 0f
                                                      ,
                                                          State       0f                                ,
                                                                                                            0n the                       day 0f                              ,
                                                                                                                                                                                 20                   ,
                                                                                                                                                                                                          at                   o'clock   .M.
by summoning the Within named Corporation,                                                      by   delivering t0
                                                                                                            President      —   Vice President     —   Registered Agent           —   in person,            0f the said

          A true copy 0f this citation together With the accompanying copy 0f Plaintiff s original petition, having ﬁrst indorsed 0n same the date 0f delivery.
                                                                                            —————————— 000000——————————



The   distance actually traveled   by me   in serving such process          was                      miles and     my fees are as follows:               T0    certify    Which Witness by my hand.
For Serving Citation       $                                           Sheriff
For Mileage                $                                           County of
For Notary                 $                                           State 0f
        Total Fees         $                                           By

(Must be veriﬁed if served outside the State 0f Texas)
State 0f
County of
         Signed and sworn t0 me by the said                                                          before      me this
Day  0f                                      20  ,                ,
                                                                      t0 certify   Which Witness       my        hand and      seal   0f ofﬁce.



                                                      Seal                                                                                                           State       & County 0f
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 24 of 31 PageID 24




           EXHIBIT 5
      Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                    Page 25 of 31 PageID 25




                              GEORGE L. ALLEN, SR. COURTS BUILDING
                                600 COMMERCE STREET, 6TH FLOOR
                                             DALLAS, TEXAS 75202
                                                     (214) 653-6361

                                                      January     7,   2020


MARK A. FRITSCHE
HEDRICK KRING PLLC
1700 PACIFIC AVENUE, SUITE 4650
DALLAS TX 75201

                   Re:     Cause No. DC-19-20517-D;
                           JSJ   INVESTMENTS INC            vs.    AFTERMASTER            INC

                                                  NOTICE OF HEARING

The above—referenced cause       of action   is   set for dismissal for       want of prosecution   on:

                                             March     26, 2020, at 9:00         am
in   the 95th District Court, Dallas County, Texas.

If you have not perfected service on all parties prior to the dismissal date you must appear at the

dismissal hearing. During the hearing you will have the opportunity to show good cause for maintaining
the case on the docket. At the dismissal hearing the court shall dismiss for want of prosecution
unless there is a showing of good cause.

If you have perfected service and no answer has been timely filed, you must have moved for or have

proved up a default judgment on or prior to the above date. Failure to do so prior to the dismissal hearing
will result in the dismissal of the case on the above date, time and place.     Failure to appear at this
hearing shall result in dismissal of this case for want of prosecution.

Please contact the 95th District Court Coordinator, Karin Alonzo, at (214) 653-6361, with any questions.
Thank you for your cooperation with our efforts to better manage the docket of this Court.

Due    to the high volume of cases set on the dismissal docket, the Court requests                        that   you   call   no
earlier than   one week prior to the above setting to report the status of this cause.

                                                                                       Michael J. O'Neill

                                                                          Senior Judge 5th Court 0f Appeals

                                                                                      Sitting'By Assignment



                                                                       Michael J. O’Neill
                                                                       Senior Judge
                                                                       Sitting   by Assignment
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 26 of 31 PageID 26




        EXHIBIT 6
                                                                                                                                                                                                      FILED
                                                                                                                                                                                          DALLAS COUNTY
                                                                                                                                                                                           1/9/2020 2:41 PM
     Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                                                       Page 27 of 31 PageID 27                                            FELICIA PITRE
                                                                                                                                                                                          DISTRICT CLERK

                                                                                                                                                                                            Felicia Pitre

                                                                       AFFIDAVIT OF SERVICE

State of Texas                                                                     County of Dallas                                               95th Judicial District Court

Case Number: DC-19-20517

Plaintiff:

JSJ INVESTMENTS INC.
VS.

Defendant:
AFTERMASTER                 INC.

Received these papers on the 7th day of January, 2020 at 12:40 pm to be sewed on AFTERMASTER INC by
delivering to THE TEXAS SECRETARY 0F STATE, 1019 Brazos St., 1st Floor, Austin, Travis County, TX
78701.

l,   Jeff Keyton, being duly sworn,                    depose and say             that     on the 7th day ofJanuary, 2020                     at   2:45 pm,   l:




delivered true duplicate copies of this Citation together with Plaintiff's Original Petition to the within                                                         named
defendant, AFTERMASTER, INC. by delivering to THE TEXAS SECRETARY OF STATE,                                                                         by and through its
designated agent, VENITA MOSS, at the address of: 1019 Brazos St., 1st Floor, Austin,                                                               Travis County, TX
78701, having ﬁrst endorsed upon both copies of such process the date of delivery and tendering the $55 Statutory
Fee.



| certify that am approved by the Judicial Branch Certiﬁcation Commission, Misc. Docket No. 05-9122 under rule
                  |




103, 501, and 501 .2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. am competent to make this oath; am not less than 18 years of age, am not a party
                                              |                                                           |                                                    |




to the above—referenced cause, have not been convicted of a felony or a crime of moral turpitude, and am not
                                                       I                                                                                                           |




interested   in       the   outcome   of the above-referenced cause.




Subscribed and Sworn to before                             me    on the 7th day of
January, 2020 by the afﬁant who                            is   personally     known       to        Je'             On
me.                                                                                                           C   35;       7/31/2020




                                      aS                                               I             Our Job Serial Number: THP-2020000077
                                                   '   $                     0   ‘o.
                                                                                       2             Ref: 0070308
NOTARY PUBLIC                         .3:
                                              .‘
                                                                                   z       E
                                              ‘
                                      =5                                  03D .bas
                                                       opyr‘gﬁ © 1992-             ‘ervices,     lnc‘ -   Process Server‘s Toolbox V8.1c
                                                   "
                                       2,
                                            I/llls
                                                           .425 OF
                                                           .0
                                                                      401%
                                                                .é’] 04  9
                                                                          Ms
                                                                         .9.
                                                                                       §
                                                                                  \\\\\\

                                                  “*Weé's‘iﬁm
                                                                                                                               Ill   II   ll ll   ||||||||||||||||||I|||   |   ||   |||
                                                       ””’Illtcsttt\\\\“‘\
FORM NO.      CITATIONCase 3:20-cv-00244-K Document 1 Filed 01/30/20
                  3534                                                                                                   Page 28 of 31 ESERVE
                                                                                                                                       PageID 28
                                                                                                                                              (SOS)
THE STATE OF TEXAS

 T0:        AFTERMASTER INC                                                                                                                                         CITATION
            BY SERVING THE SECRETARY OF STATE
            OFFICE OF THE SECRETARY OF STATE
            CITATIONS UNIT - P.O. BOX           12079                                                                                        l
                                                                                                                                                                No.: 13019-20517
            AUSTIN, TX, 78711                                                                                                                            JSJ     INVESTMENTS INC
                                                                                                                                                                            VS.
GREETINGS:
You have been sued. You may employ an attorney. If you or your attorney do not ﬁle a written answer with the                                                AFTERMASTER INC
clerk who issued this citation by 10 o'clock a.m. ofthe Monday next following the expiration oftwenty days after you
were served this citation and petition, a defaultjudgment may be taken against you.                                                                                   ISSUED
 Your answer should be addressed to the clerk ofthe 95th District Court at 600 Commerce Street, Dallas Texas,                                          ON THIS THE 318T DAY OF
 75202.
                                                                                                                                                                DECEMBER, 2019
  Said    PLAINTIFF being JSJ INVESTMENTS INC

Filed in said Court 27th      day of December, 2019     against
                                                                                                                                             FELICIA PITRE
                                                                                                                                             Clerk District Courts,
 AFTERMASTER INC                                                                                                                             Dallas County, Texas

 For    suit, said suit   being numbered   DC-l9-20517    the nature of which   demand   is   as follows:
                                                                                                                                                 By CARLENIA BOULIGNY, Deputy
 Suit   On CNTR CNSMR COM DEBT etc.
As shown on said petition       a copy of which accompanies this citation. Ifthis citation     is   not served,   it   shall   be returned   Attorney for   :   Plaintiff
unexecuted.                                                                                                                                      MARK A. FRITSCHE
                                                                                                                                                 HEDRICK KRING PLLC
WITNESS: FELICIA PITRE,            Clerk of the District Courts of Dallas, County Texas.                                                         1700 PACIFIC AVENUE




                                   W ﬁW
 Given under      my   hand and the Seal of said Court at ofﬁce on this the 31st day of December, 2019                                           SUITE 4650
ATTEST: FELICIA PITRE                                                                                                                            DALLAS TX        75201
Clerk ofthe District Courts of Dallas, County, Texas                                                                                             214-880-9600
                                                                                                                                                 Mark@hedrickKring.com

                              By
                                            CARLENIA BOULIGNY
                                                                           ’Deputy                                                                 nmswum
                                                                                                                                                    aemamsgs
                                                                                                                                                       mrmm
                                         Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                                     Page 29 of 31 PageID 29


                                                                                                OFFICER'S RETURN
                                                                                                 FOR INDIVIDUALS
Cause No. DC-19-205 17

Court No: 95th District Court


Style: JSJ   INVESTMENTS INC
Vs.
AFTERMASTER INC

         Received    this Citation the                   day of                             ,   20               at                o‘clock.   Executed      at                                       within the County of
                                                          ,
                                                              State       of                    ,   on the                       day of                            ,
                                                                                                                                                                       20               ,
                                                                                                                                                                                            at           o'clock,   by
delivering to the within    named                                                                                     each in person, a copy of this Citation together with the accompanying copy of
Plaintiffs original petition, having ﬁrst indorsed        on same the date of delivery.
                                                                                                ----—-----000000----------

                                                                                              OFFICER'S RETURN
                                                                                             FOR CORPORATIONS
Received     this Citation the                day of                              ,   20      at        o'clock _.M.                         Executed      at                                    ,
                                                                                                                                                                                                     within the County of
                                                          ,
                                                              State       of                                 ,   on the                    day of                               ,
                                                                                                                                                                                    20                ,
                                                                                                                                                                                                        at           o'clock   .M.
by summoning      the within     named   Corporation,                                               by delivering to
                                                                                                                 President   -   Vice President     -   Registered Agent            -   in person, ofthe said


         A true copy ofthis citation together with the accompanying copy of Plaintiffs original petition, having ﬁrst indorsed on same the date of delivery.
                                                                                                ----------000000--------—-


The   distance actually traveled    by me   in serving   such process was                             miles and         my fees are      as follows:       To    certify    which witness by              my hand.
For Serving Citation        $                                              Sheriff
For Mileage                 $                                              County of
For Notary                  $                                              State of
         Total Fees         $                                              By

(Must be veriﬁed if served outside the State of Texas)
State of
County of
         Signed and sworn to me by the said                                                            before         me this
Day of                                        20  ,                   ,
                                                                          to certify   which witness      my hand and            seal   of ofﬁce.



                                                              Seal                                                                                                      State       & County of
Case 3:20-cv-00244-K Document 1 Filed 01/30/20   Page 30 of 31 PageID 30




        EXHIBIT 7
      Case 3:20-cv-00244-K Document 1 Filed 01/30/20                                    Page 31 of 31 PageID 31




                              GEORGE L. ALLEN, SR. COURTS BUILDING
                                600 COMMERCE STREET, 6TH FLOOR
                                             DALLAS, TEXAS 75202
                                                     (214) 653-6361

                                                      January     7,   2020


MARK A. FRITSCHE
HEDRICK KRING PLLC
1700 PACIFIC AVENUE, SUITE 4650
DALLAS TX 75201

                   Re:     Cause No. DC-19-20517-D;
                           JSJ   INVESTMENTS INC            vs.    AFTERMASTER            INC

                                                  NOTICE OF HEARING

The above—referenced cause       of action   is   set for dismissal for       want of prosecution   on:

                                             March     26, 2020, at 9:00         am
in   the 95th District Court, Dallas County, Texas.

If you have not perfected service on all parties prior to the dismissal date you must appear at the

dismissal hearing. During the hearing you will have the opportunity to show good cause for maintaining
the case on the docket. At the dismissal hearing the court shall dismiss for want of prosecution
unless there is a showing of good cause.

If you have perfected service and no answer has been timely filed, you must have moved for or have

proved up a default judgment on or prior to the above date. Failure to do so prior to the dismissal hearing
will result in the dismissal of the case on the above date, time and place.     Failure to appear at this
hearing shall result in dismissal of this case for want of prosecution.

Please contact the 95th District Court Coordinator, Karin Alonzo, at (214) 653-6361, with any questions.
Thank you for your cooperation with our efforts to better manage the docket of this Court.

Due    to the high volume of cases set on the dismissal docket, the Court requests                        that   you   call   no
earlier than   one week prior to the above setting to report the status of this cause.

                                                                                       Michael J. O'Neill

                                                                          Senior Judge 5th Court 0f Appeals

                                                                                      Sitting'By Assignment



                                                                       Michael J. O’Neill
                                                                       Senior Judge
                                                                       Sitting   by Assignment
